Exhibit 10.1

 
AMENDED AND RESTATED
EMPLOYMENT AND NONCOMPETITION AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (this
“Agreement”), dated as of May 1, 2006, by and between ROBERT R. HILL, JR., an
individual resident of Richland County, South Carolina (“Employee”), and SCBT
FINANCIAL CORPORATION, a bank holding corporation organized under the laws of
South Carolina (the “Company”).
 
Background Statement
 
Employee and the Company are entering into this agreement to establish certain
terms of Employee’s employment with the Company, and are amending and restating
the Employment Agreement between the Company and Employee dated the 30th day of
September, 1999 in order to, among other things, extend the term of that
Agreement and provide additional benefits to Employee. The board of directors of
the Company (the “Board”) believes it is in the best interest of the Company and
its subsidiaries to restrict competition with the Company and its subsidiaries
by key management personnel upon termination of their employment.
 
Statement of Agreement
 
In consideration of the mutual covenants herein, Employee and the Company agree
as follows:
 
1. Employment. The Company agrees to employ Employee, and Employee agrees to
serve the Company, upon the terms and conditions set forth in this Agreement.
 
2. Term of Employment. The term of Employee’s employment hereunder shall
commence immediately upon the date hereof and shall continue until the third
anniversary of the date hereof, unless terminated earlier as provided in Section
6 or 7 hereof (the “Term”); provided, however, that on each anniversary date of
this Agreement, the Term shall be extended for one year (so that on each
anniversary date the Term will be three years) unless at least sixty (60) days
prior to any such anniversary date either party gives to the other notice in
writing of non-renewal.
 
3. Position and Responsibilities. During the period of employment hereunder,
Employee shall serve as, and with the title, office, and authority of, President
and Chief Executive Officer of the Company and Chief Executive Officer of South
Carolina Bank and Trust, N.A. (the “Bank”), and shall report to the Board and
the board of directors of the Bank (the “Bank Board”). Employee shall have the
duties, responsibilities, rights, power and authority as President and Chief
Executive Officer of the Company and Chief Executive Officer of the Bank that
may from time to time be delegated or assigned to him by the Board and the Bank
Board.


NOTICE
 
THIS CONTRACT IS SUBJECT TO ARBITRATION PURSUANT TO THE UNIFORM ARBITRATION ACT
AS ADOPTED IN SOUTH CAROLINA AT SECTION 15-48-10 THROUGH SECTION 15-48-240,
SOUTH CAROLINA CODE OF LAWS (1976, AS AMENDED).
 

--------------------------------------------------------------------------------


 
4. Duties. During the period of employment hereunder, Employee shall devote
substantially all of his business time, attention, skills and efforts to the
business of the Company and the Bank and the faithful performance of his duties
and responsibilities hereunder. Employee shall be loyal to the Company and the
Bank and shall refrain from rendering any business services to any person or
entity other than the Company and its affiliates without the prior written
consent of the Company. Employee may, and is encouraged to, participate in such
civic, charitable, and community activities that do not substantially interfere
with the performance of his duties under this Agreement. Employee shall be
permitted to make private investments so long as these investments do not
materially and adversely affect his employment hereunder.
 
5. Compensation and Benefits. For all services rendered by Employee to the
Company hereunder, the Company shall compensate Employee as follows:
 
(a) Base Salary. During the period of employment hereunder, the Company shall
pay Employee an annual salary (as increased by the Company from time to time in
its sole discretion, the “Base Salary”) of $300,000 per year, subject to
applicable federal and state income and social security tax withholding
requirements. The Base Salary shall be payable in accordance with the Company’s
customary payroll practices.
 
(b) Reimbursement of Expenses. The Company shall pay or reimburse Employee for
all reasonable travel and other business related expenses incurred by him in
performing his duties under this Agreement. Such expenses shall be appropriately
documented and submitted to the Company in accordance with the Company’s
policies and procedures as established from time to time.
 
(c) Vacation and Sick Leave. Employee shall be provided with vacation and sick
leave in accordance with the Company’s policies and procedures for senior
executives as established from time to time.
 
(d) Employee Benefit Plans. During the period of employment hereunder, Employee
shall be entitled to participate in the employee benefit plans of the Company or
its successors or assigns, as presently in effect or as they may be modified or
added to from time to time, to the extent such benefit plans are provided to
other senior executives.
 
(e) Incentive Bonus Plans. During the period of employment hereunder, Employee
shall be entitled to participate in the Company’s incentive-based bonus plans,
applicable to his employment position, in accordance with both the terms and
conditions of such plans and the Company’s policies and procedures as
established from time to time.
 
(f) Other Fringe Benefits. During the period of employment hereunder, the
Company shall (i) provide Employee with the use of an automobile, (ii) reimburse
Employee for the expense of his attendance at such meetings and conventions as
may be approved by the Board, and (iii) reimburse Employee for Country Club and
such other dues and fees as may be approved by the Board.
 
-2-

--------------------------------------------------------------------------------


(g) Total Compensation. Employee’s Base Salary, the greater of Employee’s annual
bonus for the fiscal year preceding the fiscal year in which Employee’s
employment terminates or the average bonus for the five years preceding the year
of termination, Employee’s health, medical and dental insurance, and the fringe
benefits provided in Subsection (f) of this Section 5 (or a lump sum payment
equal to the value of such benefits without commutation to present value) are
together hereinafter referred to as Employee’s “Total Compensation.” Total
Compensation does not include any payments under the Company’s long term
incentive program paid in Company common stock.
 
6. Termination of Employment.
 
(a) Termination Upon Death, Disability, or For Cause. The Company shall have the
right to terminate Employee’s employment hereunder upon the death or Disability
(as defined below) of Employee or for Cause (as defined below). If Employee’s
employment is terminated upon Employee’s death or Disability, the Company will
pay to or for the benefit of Employee or his estate an amount equal to
Employee’s Total Compensation for the twelve month period preceding death or
Disability in equal monthly installments during the twelve month period
following death or Disability or in a lump sum as determined by the Board in its
discretion (but without any reduction for commutation to present value), and in
the case of Disability the Company will continue Employee’s health, medical, and
dental insurance coverages for such twelve month period on the same basis as in
effect on the date of Disability. If Employee’s employment is terminated for
Cause, the Company shall have no further obligation to Employee under this
Agreement. Termination for Disability or for Cause shall be effective
immediately or upon notice to Employee of such termination as may be determined
by the Board. For purposes of this Agreement:
 
(i)“Disability” means “disability” (as defined under the Company’s disability
insurance policy maintained for Bank executives from time to time) suffered by
Employee for a continuous period of at least six months or any impairment of
mind or body that is likely to result in a “disability” of Employee for more
than three months during any twelve-month period.
 
(ii)“Cause” means: (A) the repeated failure of Employee to perform his
responsibilities and duties hereunder after Employee has been given written
notice by the Chairman of the Board specifying in general the reasons Employee
is failing to perform his duties and responsibilities hereunder, (B) the
commission of an act by Employee constituting dishonesty or fraud against the
Company or any of its affiliates; (C) the conviction for or the entering of a
guilty or no contest plea with respect to a felony; (D) habitual absenteeism,
reporting to work under the influence of alcohol or unlawful use of controlled
substances; or (E) the commission of an act by Employee involving gross
negligence or moral turpitude that brings the Company or any of its affiliates
into public disrepute or disgrace or causes material harm to the customer
relations, operations or business prospects of the Company or any of its
affiliates.
 
In the event of the termination of Employee’s employment for Cause under this
Section 6(a), Employee shall be entitled only to the Base Salary earned through
the date of termination.
 
-3-

--------------------------------------------------------------------------------


 
(b) Termination Without Cause. The Company shall have the right to terminate
Employee’s employment at any time and for any reason subject to the provisions
of this Section 6(b). In the event that the Company shall terminate Employee’s
employment for any reason other than as provided in Section 6(a), the Company
shall as its sole obligation hereunder continue to pay to Employee his Total
Compensation, subject to applicable federal and state income and social security
tax withholding requirements and in accordance with the Company’s customary
payroll practices, and shall continue Employee’s health, medical and dental
insurance and other benefits on the same basis as in effect at the time of
termination, in each case during the twelve month period following termination.
In addition, Employee shall receive compensation for two years for Employee’s
covenant not to compete with the Company as provided in Section 9(f) below.
 
(c) Termination by Employee for Good Reason. Employee shall have the right to
terminate his employment hereunder for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean, without Employee’s express written consent,
the occurrence of any of the following circumstances unless such circumstances
are fully corrected within thirty days after Employee notifies the Company in
writing of the existence of such circumstances as hereinafter provided:
 
(i) the assignment to Employee of any duties, functions or responsibilities
other than those contemplated by Section 3 hereof or materially inconsistent
with the position with the Company that Employee held immediately prior to the
assignment of such duties or responsibilities or any adverse alteration in the
nature or status of Employee’s responsibilities or the condition of Employee’s
employment from those contemplated in Section 3 hereof;
 
(ii) a reduction by the Company in Employee’s total compensation as in effect on
the date hereof or as it may be increased from time to time, except for
across-the-board salary reductions similarly affecting all management personnel
of the Company;
 
(iii) the relocation of the Company’s headquarters to a location more than fifty
miles from its current location in Columbia, South Carolina, or the Company’s
requiring Employee to be based anywhere other than the Company’s offices at such
location, except for required travel on Company business;
 
(iv) the failure by the Company to pay Employee any portion of Employee’s
compensation within the time guidelines established pursuant to standard Company
policies, or any other material breach by the Company of any other material
provision of this Agreement; or
 
(v) the giving of notice by the Company of non-renewal of this Agreement
pursuant to Section 2 hereof.
 
Employee shall notify the Company in writing that he believes that one or more
of the circumstances described above exists, and of his intention to terminate
this Agreement for Good Reason as a result thereof, within sixty days of the
time that he gains knowledge of such circumstances. Employee shall not deliver a
notice of termination of this Agreement until thirty days after he delivers the
notice described in the preceding sentence, and Employee may do so only if the
circumstances described in such notice have not been corrected in all material
respects by the Company.
 
-4-

--------------------------------------------------------------------------------


 
In the event Employee terminates his employment pursuant to this
Section 6(c) for Good Reason, and subject to Section 7(a) below in the event of
termination within three years after a Change of Control, the Company shall
continue to pay to Employee his Total Compensation, subject to applicable
federal and state income and social security tax withholding and in accordance
with the Company’s customary payroll practices, and shall continue Employee’s
health, medical and dental insurance and other benefits on the same basis as in
effect at the time of such termination, in each case during the twelve month
period following termination of employment. In addition, Employee shall receive
compensation for two years for Employee’s covenant not to compete with the
Company as provided in Section 9(f) below.
 
(d) Termination by Employee without Good Reason. Employee shall have the right
at any time voluntarily to terminate his employment and this Agreement, in which
case (except as otherwise provided in Section 6(c) above) Employee shall be
entitled only to Employee’s Base Salary through the date of termination, plus
Employee’s Total Compensation for two years for Employee’s covenant not to
compete with the Company as provided in Section 9(f) below.
 
(e) Resignation from Boards. Upon termination of Employee’s employment for any
reason, Employee by execution of this Agreement resigns as a member of the Board
and the Bank Board, such resignation to be effective immediately at the time
Employee’s employment terminates.
 
7. Change of Control.
 
(a) If
 
(i) a Change of Control (as defined below) occurs during the Term of this
Agreement or any extension thereof, and
 
(ii) (A) Employee’s employment is terminated in anticipation of a Change of
Control, or (B) Employee is employed by the Company or an affiliate thereof at
the time such Change of Control occurs, and at any time during the three-year
period following such Change of Control,
 
(1) Employee is given notice of non-renewal of this Agreement pursuant to
Section 2 hereof, or his employment is terminated by the Company or an affiliate
or successor thereof for any reason other than for death, Disability or Cause,
or
 
-5-

--------------------------------------------------------------------------------


 
(2) Employee terminates his employment during the Window Period, as hereinafter
defined, for any reason other than death or Disability, or Employee terminates
his employment for Good Reason,
 
the Company (or its successors) shall pay Employee, or his beneficiary in the
event of his subsequent death, subject to applicable federal and state income,
social security and other employment tax withholding, an amount (the “Change of
Control Payment”) equal to .99 times Employee’s Total Compensation in effect at
the date of termination of employment.
 
The Change of Control Payment is in lieu of and not in addition to any payments
provided for under Section 6 of this Agreement, but the Change of Control
Payment is in addition to the payment for Employee’s covenant not to compete
provided for under Section 9(f) of this Agreement. The Change of Control Payment
shall be paid in a lump sum at the time of termination without any reduction for
commutation to present value.
 
(b) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution to or for the benefit of
the Employee (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 7(b) (a “Payment”)) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Employee with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Employee shall be
entitled to receive (to the extent not paid directly by the Company as
withholding taxes) an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Employee of all taxes (including any interest or
penalties imposed with respect to such taxes) with respect to Payments
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
 
All determinations required to be made under this Section 7(b), including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the accounting firm (the “Accounting Firm”) conducting the
audit of the Company at the time in question; provided, however, that the
Accounting Firm shall not determine that no Excise Tax is payable by the
Employee unless it delivers to the Employee a written opinion (the “Accounting
Opinion”) that failure to report the Excise Tax on the Employee’s applicable
federal income tax return would not result in the imposition of a negligence or
similar penalty. In the event that the Accounting Firm has served, at any time
during the two years immediately preceding a Change of Control, as accountant or
auditor for the individual, entity or group that is involved in effecting or has
any material interest in a Change of Control, the Employee shall appoint a
nationally recognized accounting firm that is reasonably acceptable to the
Company to make the determinations and perform the other functions specified in
this Section 7(b) (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Within fifteen days of the receipt of notice
from the Employee that there has been a Payment, or such earlier time as is
requested by the Company, the Accounting Firm shall make all determinations
required under this Section 7(b), shall provide to the Company and the Employee
a written report setting forth such determinations, together with detailed
supporting calculations, and, if the Accounting Firm determines that no Excise
Tax is payable, shall deliver the Accounting Opinion to the Employee. Any
Gross-Up Payment, as determined pursuant to this Section 7(b), shall be (i) paid
by the Company to taxing authorities to the extent required by applicable law
and (ii) to the extent not so paid and not required to be so paid in the future,
paid by the Company to the Employee at such times as the Accounting Firm
determines that the related tax payments by the Employee are due. Subject to the
remainder of this Section 7(b), any determination by the Accounting Firm shall
be binding upon the Company and the Employee. As a result of uncertainty in the
application of Section 4999 of the Internal Revenue Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (“Underpayment”) consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in this Section 7(b) that the Employee is required to make
a payment of any Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment that has occurred, and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Employee.
 
-6-

--------------------------------------------------------------------------------


 
The Employee shall notify the Company in writing of any claims by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than thirty days after the Employee actually receives notice in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid; provided, however,
that the failure of the Employee to notify the Company of such claim (or to
provide any required information with respect thereto) shall not affect any
rights granted to the Employee under this Section 7(b) except to the extent that
the Company is materially prejudiced in the defense of any such claim as a
direct result of such failure. The Employee shall not pay such claim prior to
the expiration of the thirty day period following the date on which he gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Employee in writing prior to the expiration of such period that it desires to
contest such claim, the Employee shall:
 
(i) give the Company any information reasonably requested relating to such
claim;
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to the Employee;
 
(iii) cooperate with the Company in good faith to effectively contest such
claim; and
 
(iv) if the Company elects not to assume and control the defense of such claim,
permit the Company to participate in any proceedings relating to such claim;
 
-7-

--------------------------------------------------------------------------------


 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 7(b), the Company shall have the right, at its sole option, to assume
the defense of and control all proceedings in connection with such contest, in
which case it may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may either direct the Employee to pay the tax claimed and sue for
a refund or contest the claim in any permissible manner, and the Employee agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Employee to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Employee on an interest-free basis, and shall
indemnify and hold the Employee harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance. Furthermore, the Company’s right to assume the defense of and
control the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder, and the Employee shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
 
If, after the receipt by the Employee of an amount advanced by the Company
pursuant to this Section 7(b), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements hereof) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto).


(c) For purposes of this Agreement, “Window Period” shall mean the thirty-day
period immediately following elapse of six months after the occurrence of any
Change of Control (as defined below).
 
(d) For purposes of this Agreement, “Change of Control” means the occurrence of
one of the following:
 
(i) any “person” (as that term is used in Sections 13(d)(1) of the Securities
Exchange Act of 1934, as amended) becomes the owner (as determined pursuant to
the provisions of Section 13(d) of the Securities Exchange Act of 1934, without
regard to the requirements set forth in Section 13(d)(1) in regard to
registration), directly or indirectly, of 50% or more of the common voting stock
of the Company or the Bank or their respective successors other than (A) with
respect to the Bank and its successors, the Company or any of its successors,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, (C) Employee or a group of persons including Employee, and
(D) an underwriter or group of underwriters owning shares of common voting stock
in connection with a bona fide public offering of such shares and the sale of
such shares to the public;
 
-8-

--------------------------------------------------------------------------------


 
(ii) there shall be any consolidation or merger of the Company or the Bank as a
result of which the holders of 50% or more of the voting capital stock (if any)
of the surviving corporation immediately after the transaction were not holders
of voting capital stock of the Company or the Bank, as the case may be,
immediately prior to the transaction;
 
(iii) there occurs the sale or transfer of all or substantially all of the
assets of the Company or the Bank or the liquidation or dissolution of the
Company or the Bank; or
 
(iv) individuals who constitute the Board as of the effective date of this
Agreement (the “Incumbent Board”), cease for any reason (including but not
limited to a change mandated by any statute or regulation) to constitute a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Board shall be a member of the Incumbent Board; except that any individual
elected to the Board whose initial election occurs as a result of any actual or
threatened election contest that is or would be subject to the provisions of
Rule 14a-11 under the Securities Exchange Act of 1934, shall not be deemed to be
a member of the Incumbent Board.
 
8. Confidential Information. Employee acknowledges that during, and as a result
of, Employee’s employment with the Company and the Bank, Employee will acquire,
be exposed to and have access to, material, data and information of the Company
and its affiliates and/or its customers, suppliers or clients that is
confidential or proprietary. At all times, both during and after the period of
employment hereunder, Employee shall keep and retain in confidence and shall not
disclose, except as required in the course of Employee’s employment with the
Company and the Bank, to any person or entity, or use for his own purposes, any
of this proprietary or confidential information. For purposes of this Section 8,
such information shall include, but shall not be limited to: (i) the Company’s
or the Bank’s standard operating procedures, processes, know-how and technical
and product information, any of which is of value to the Company or the Bank and
not generally known by the Company’s or the Bank’s competitors or the public;
(ii) all confidential information obtained from third parties and customers
concerning the business of the Company or its affiliates, including any customer
lists or data; and (iii) confidential business information of the Company or its
affiliates, including marketing and business plans, strategies, projections,
business opportunities, client lists, sales and cost information and financial
results and performance. Such information shall not include information that is
disclosed pursuant to issuance of legal process or regulatory action,
information that is in the public domain, or information disclosed to Employee
by a person who has no duty to the Company or its affiliates to keep the
information confidential. Employee acknowledges that the obligations pertaining
to the confidentiality and non-disclosure of information shall remain in effect
indefinitely, or until the Company has released any such information into the
public domain, in which case Employee’s obligation hereunder shall cease with
respect only to such information so released.
 
-9-

--------------------------------------------------------------------------------


 
9. Noncompetition.
 
(a) Noncompetition. Employee shall not take any of the following actions during
the applicable Noncompetition Period (as defined below):
 
(i) Become employed by (as an officer, director, employee, consultant or
otherwise), involved or engaged in, or otherwise commercially interested in or
affiliated with (other than as a less than 5% equity owner of any corporation
traded on any national, international or regional stock exchange or in the
over-the-counter market) any person or entity that competes with the Company or
an affiliate thereof (each, a “Company Affiliate”) in the business of providing
traditional banking services or other services provided by the Company and its
affiliates during the Term.
 
(ii) Solicit or attempt to solicit, for competitive purposes, the business of
any of the clients or customers of any Company Affiliate, or otherwise induce
such customers or clients or prospective customers or clients to reduce,
terminate, restrict or alter their business relationship with any Company
Affiliate in any fashion; or
 
(iii) Induce or attempt to induce any employee of any Company Affiliate to leave
the Company for the purpose of engaging in a business operation that is
competitive with the Company.
 
(b) Noncompetition Period. For purposes of this Section 9 “Noncompetition
Period” shall mean the period of employment hereunder and the period commencing
on the date of termination of employment and ending twenty four months
thereafter; provided, however, that in the event Employee is terminated for
Cause pursuant to the provisions of Section 6(e) hereof, the Noncompetition
Period shall mean the period commencing on the date of termination and ending
twelve months thereafter.
 
(c) Geographic Scope. The restrictions on competition and solicitation set forth
in this Section 9 shall apply to any county in the State of South Carolina or in
any other state in which the Company or a Company Affiliate is conducting
business operations during the Noncompetition Period. However, the restrictions
are intended to apply only with respect to personal activities of Employee
within any such county and shall not be deemed to apply if Employee is employed
by a corporation that has branch offices within any such county but Employee
does not personally work in or have any business contacts with persons in such
county.
 
(d) Providing Copy of Agreement. Employee shall provide a copy of this Agreement
to any person or entity with whom Employee interviews that is in competition
with the Company during the Noncompetition Period.
 
(e) Obligations Survive. Employee’s obligations under this Section 9 shall
survive any termination of his employment with the Company.
 
-10-

--------------------------------------------------------------------------------


 
(f) Payment for Noncompetition. In addition to the payments to Employee provided
by Sections 6(b) (the Company’s termination of Employee without Cause), 6(c)
(termination of employment by Employee for Good Reason), 6(d) (Employee’s
voluntary termination of employment), or 7 (termination of employment after a
Change of Control), Employee shall be paid for not competing with the Company as
above provided Employee’s Total Compensation in effect at the time of
termination of his employment for a period of two years, such payment to be made
in two equal lump sum payments with no reduction for commutation to present
value, with the first payment of one-half the total amount to be paid to be made
at the time of termination of Employee’s employment and the second payment of
one-half the total amount to be paid to be made on the first anniversary of
termination of Employee’s employment.
 
10. Company’s Right to Obtain an Injunction. Employee acknowledges that the
Company will have no adequate means of protecting its rights under Sections 8
and 9 other than by securing an injunction. Accordingly, Employee agrees that
the Company is entitled to enforce this Agreement by obtaining a preliminary and
permanent injunction and any other appropriate equitable relief in any court of
competent jurisdiction. Employee acknowledges that the Company’s recovery of
damages will not be an adequate means to redress a breach of this Agreement.
Nothing contained in this Section 10 shall prohibit the Company from obtaining
any appropriate remedies in addition to injunctive relief, including recovery of
damages.
 
11. Waiver of Rights. In consideration of the employment offered hereunder and
the payments made pursuant to Section 5 and the other terms of this Agreement,
Employee acknowledges that the Employment Agreement dated September 30, 1999,
between Employee and the Company is hereby terminated, and Employee forever
waives, releases and discharges the Company, any Company Affiliate, and any of
their subsidiaries, shareholders or affiliates and any of their successors and
assigns from any claims, rights and privileges under such agreement.
 
12. General Provisions.
 
(a) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto relating to the employment of Employee by the Company and
supersedes any and all prior employment or compensation agreements between the
Company and Employee.
 
(b) Assignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by Employee, his beneficiaries or legal representatives,
without the Company’s prior written consent; provided, however, that nothing
shall preclude (i) Employee from designating a beneficiary to receive any
benefit payable hereunder upon his death or Disability, or (ii) the executors,
administrators or other legal representatives of Employee or his estate from
assigning any rights hereunder to the person or persons entitled thereunto.
 
(c) Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, Employee and the Company and their permitted successors and assigns.
 
(d) Amendment of Agreement. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.
 
-11-

--------------------------------------------------------------------------------


 
(e) Insurance. The Company, at its discretion, may apply for and procure in its
own name and for its own benefit, life insurance on Employee in any amount or
amounts considered advisable; and Employee shall have no right, title or
interest therein. Employee shall submit to any medical or other examination and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain such insurance.
 
(f) Severability. If any provision contained in this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. If a court
determines that this Agreement or any covenant contained herein is unreasonable,
void or unenforceable, for any reason whatsoever, then in such event the parties
hereto agree that the duration, geographical or other limitation imposed herein
should be such as the court, or jury, as the case may be, determines to be fair
and reasonable, it being the intent of each of the parties hereto to be subject
to an agreement that is necessary for the protection of the legitimate interest
of the Company and its successors or assigns and that is not unduly harsh in
curtailing the legitimate rights of the Employee.
 
(g) Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (with respect to the Company, to the
Company’s secretary) or when mailed, if mailed by certified mail, return receipt
requested. Notices mailed shall be addressed, in the case of Employee, to his
last known residential address, and in the case of the Company, to its corporate
headquarters, attention of the Secretary, or to such other address as Employee
or the Company may designate in writing at any time or from time to time to the
other party in accordance with this Section.
 
(h) Waiver. No delay or omission by either party hereto in exercising any right,
power or privilege hereunder shall impair such right, power or privilege, nor
shall any single or partial exercise of any right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privilege. The provisions of this Section 12(h) cannot be waived except in
writing signed by both parties.
 
(i) Governing Law. This agreement shall be governed and construed in accordance
with the laws of the State of South Carolina.
 
(j) Arbitration. This contract is subject to arbitration pursuant to the Uniform
Arbitration Act, as adopted in South Carolina at Section 15-48-10 through
Section 15-48-240, South Carolina Code of Laws (1976, as amended). Any
controversy or claim arising out of or relating to this Agreement or the
validity, interpretation, enforceability or breach thereof, which is not settled
by agreement among the parties, shall be settled by arbitration in Columbia,
South Carolina, in accordance with the Rules of the American Arbitration
Association, and judgment upon the award rendered in such arbitration may be
entered in any court having jurisdiction. All expenses (including, without
limitation, legal fees and expenses) incurred by Employee in connection with, or
in prosecuting or defending, any claim or controversy arising out of or relating
to this Agreement following a Change of Control shall be paid by the Company,
unless Employee fails to prevail in any such claim or controversy and the
Company receives a written opinion of independent legal counsel, selected by the
Board of Directors of the Company, to the effect that such expenses were not
incurred by Employee in good faith. Pending any such determination, such
expenses shall be paid by the Company on a monthly basis, upon an undertaking by
Employee to repay to the Company amounts so advanced if Employee fails to
prevail in any such claim or controversy, and it should be thus determined that
the expenses were not incurred by Employee in good faith.
 
-12-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 



 
SCBT FINANCIAL CORPORATION
          Date approved: November 1, 2006  

 

       
By:
/s/ Robert R. Horger
   
Robert R. Horger
   
Chairman of the Board

 

             
EMPLOYEE
               
/s/ Robert R. Hill, Jr.
   
Robert R. Hill, Jr.
 

 
-13-